DETAILED ACTION
Claims 1-20 have been examined and are pending.
There are no canceled, nor new claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from David Sun (78,647) on February 16, 2021. (Included with this Office action)

Please amend claims 1, 7, 10, 16 and 18 as follows:
1. (Currently Amended) A method comprising:
binding a device with a preset community, the binding including:
receiving an obtaining request for an activation code from the device; 
assigning the activation code to the device; and
storing a corresponding relationship between the device and the activation code; 
receiving a binding management request from a terminal, the binding management request including the activation code that is obtained by the terminal from the device; and
binding the preset community with the device;
determining the device that is bound to the preset community according to the corresponding relationship; 
adding information of the device to an organizational architecture of the preset community; and
presenting the information of the device in the organizational architecture in response to determining that a community member of the preset community views the organizational architecture in an instant messaging application.

7. (Currently Amended) The method of claim 5, wherein showing the organizational architecture in the instant messaging application to present the information of the community member or the device under the preset community comprises:
showing the organizational architecture, wherein the organizational architecture includes a member management level portal corresponding to the member management level, and an equipment management level portal corresponding to the equipment management level;
presenting the information of the community member under the corresponding member management level when a first triggering operation for the member management level portal is detected; and
presenting the information of the device under the corresponding equipment management level in response to determining that a second triggering operation for the equipment management level portal is detected.

10. (Currently Amended) One or more computer-readable media, stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
binding a device with a preset community, the binding including:
assigning an activation code to the device, the activation code being a two-dimensional code; and
storing a corresponding relationship between the device and the activation code; 
determining the device that is bound to the preset community according to the corresponding relationship; 
adding information of the device to an organizational architecture of the preset community; 
presenting the information of the device in the organizational architecture in response to determining that a community member of the preset community views an organizational architecture in an instant messaging application; and
presenting the activation code or a varied form of the activation code at a display of the device. 

16. (Currently Amended) The one or more computer-readable media of claim 14, wherein showing the organizational architecture in the instant messaging application to present the information of the community member or the device under the preset community comprises:
showing the organizational architecture, wherein the organizational architecture includes a member management level portal corresponding to the member management level, and an equipment management level portal corresponding to the equipment management level;
presenting the information of the community member under the corresponding member management level in response to determining that a first triggering operation for the member management level portal is detected; and
presenting the information of the device under the corresponding equipment management level in response to determining that a second triggering operation for the equipment management level portal is detected.

18. (Currently Amended) An apparatus comprising:
one or more processors; and
memory stored thereon instructions that, when executed the by one or more processors, cause the one or more processors to perform acts comprising:
determining a device that is bound to a preset community, the determining including determining an activation code that is assigned to the device; 
adding information of the device to an organizational architecture of the preset community; 
presenting the information of the device in the organizational architecture when a community member of the preset community views an organizational architecture in an instant messaging application; and
presenting the activation code in a form of a two-dimensional code at a display of the device. 

Response to Arguments
This Office action is posted in response to agreement made after an interview on February 4, 2021 where a proposed Examiner’s amendment was discussed. There are no formal unanswered responses to arguments required, as Applicant had not yet submitted a written response to the Non-final Office action mailed 12/4/2020. Agreement is reached on an Examiner’s amendment for allowance. Based on the mutually agreed upon Examiner’s amendment, the rejection of Claims 18-20 under 35 U.S.C. 103 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456